     Case 1:19-cv-00567-DAD-BAM Document 40 Filed 02/11/21 Page 1 of 1


 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                               EASTERN DISTRICT OF CALIFORNIA

 6

 7    KAREEM J. HOWELL,                                 Case No. 1:19-cv-00567-NONE-BAM (PC)
 8                       Plaintiff,                     ORDER REGARDING STIPULATION FOR
                                                        VOLUNTARY DISMISSAL WITH
 9            v.                                        PREJUDICE
10    GALAN, et al.,                                    (ECF No. 39)
11                       Defendants.
12

13          Plaintiff Kareem J. Howell (“Plaintiff”) is a state prisoner proceeding pro se and in forma

14   pauperis in this civil rights action under 42 U.S.C. § 1983.

15          Currently before the Court is a stipulation for voluntary dismissal of this action with

16   prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), filed by defense counsel.

17   (ECF No. 39.) The stipulation is signed and dated by Plaintiff and counsel for Defendants

18   Guzman, Sanchez, and Galan, and indicates that each party shall bear its own litigation costs and

19   attorney’s fees.

20          Accordingly, this action is terminated by operation of law without further order from the

21   Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). The Clerk of the Court is directed to terminate all pending

22   motions and deadlines and close this case.
     IT IS SO ORDERED.
23

24      Dated:     February 11, 2021                          /s/ Barbara   A. McAuliffe              _
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       1
